Title: To George Washington from Colonel Arendt, 15 November 1777
From: Arendt, Henry Leonard Philip
To: Washington, George



[15 November 1777]

As long as we have a design to prevent a Junction between the Enemys Fleet and their Army, the maintaining Fort Mifflin is indispensibly necessary—not that this place in itself hinders the Junction, tho it certainly contributes to that valuable purpose, but it gives Security to our Fleet, which could not keep its present Station if the Enemy should make themselves masters of the Fort & raise batteries against it—this is the opinion of the Commodore whom I consulted upon this subject.
Although therefore, this post ought to be maintained to the last extremity, yet I grant that there are many difficulties in the way—the fatigue and inclement weather to which the Garrison is exposed, are not the least considerable.
The Design of the Enemy seems to be to make themselves masters of the Island, by constant bombarding and cannonading so as to ruin the works and either drive out the Garrison, or exhaust them by keeping up a fire at night—if however they find themselves disappointed it is probable they will venture another attack with Troops.
Whatever be their designs, we have only two points in view—the Preservation of the Garrison—and repairing as much as possible the ruined works. I propose this expedient which is not impracticable, because frequently used in besieged Fortresses.

1. To preserve the Garrison let it be disposed in the most secure places—this has been done hitherto by placing the men behind the Stone Wall, but as it is considerably damaged and begins to fall, it can’t afford shelter much longer—My opinion is that the men ought to go out every morning at day-break, and lie down in order to be better conceal’d upon Planks behind the Bank which is opposite to Province Island—they should make no fire, but keep themselves warm with their blankets, and have their victuals either cook’d over night, or on the eastern Side of the Island—to keep them in spirits there should be an additional allowance of Rum or strong-beer—especially as the Soil and Water are exceedingly unwholesome—it is morally certain that the Enemy will not fire upon the Spot proposed, but direct their Shot against the Fort—where there should be only a few Centries left, and a few necessary hands to serve the Artillery.
2. The Garrison should be relieved as often as possible—Genl Varnum says he has not men enough to relieve every night, but that it might be done every 48 hours—which is sufficient—thus the Health of the Soldiers will be preserved, they will not be worn out with Fatigue, and their Courage will be renew’d—The Garrison ought always to be 400 strong—the Commanding Officer and Engineer ought likewise to be relieved.
3. For repairing the works, and in order to spare the Garrison, it would be well to send every night for fatigue, a Detachment of 100 Militia with their Arms. they would be so many fighting men—they should carry with them Palisades, Fascines and Gabions—the work to be done, will depend upon the Damage sustain’d in the course of the day—I am of opinion that a Parapet of Fascines and Gabions, should be substituted to the Palisades, it might be made under cover of them, and would be infinitely more serviceable—they might afterwards be taken away.
It has been proposed to construct a battery upon the same bank, which I have pointed out above as a Shelter for the Garrison, and it is thought that this would change the direction of the Enemys Fire so as to divert it from the Fort—but my plan would be inconsistent with this, and besides many of the Balls intended to take the battery proposed obliquely and in flank, would go beyond it and batter the Fort.
4. I think that the heavy Cannon, which are not pointed against the Enemys batteries, should be removed and placed in the battery lately open’d on the other side of the River—there they would be out of the reach of the Enemys balls, and would be more dangerous to their Shipping—as they would give a plunging Fire—the Commodore is of the same opinion.

5. As to Amunition and Provision I think a sufficient quantity for a few days only should be left at the Fort and the rest deposited in some Vessel or Vessels.
6. For the Security of the Garrison in case of extremity, the Commodore should be required to send upon a conventional Signal being given at the Fort, all the Vessels and boats to take them off.
Lastly to hinder the Communication which still subsists between the Army and Navy of the Enemy, and is kept up by means of little boats upon which Fort Mifflin has fired without Success—there is no other method that I know of, than having armed boats and Gallies stationed, in a proper place, for driving away the Enemys boats.

Bar. Arendt


I have communicated most of these Ideas to Genl Varnum and Col. Smith.

